         Case 3:21-cv-02569-JD Document 24 Filed 05/27/21 Page 1 of 3




 1 SINA BAHADORAN
   Florida Bar No. 523364
 2 sina.bahadoran@clydeco.us
   MICHELE A. VARGAS
 3 Florida Bar No. 686395
   michele.vargas@clydeco.us
 4
   Clyde & Co US LLP
 5 1221 Brickell Avenue
   Suite 1600
 6 Miami, Florida 33131
   T: 305.446.2646
 7 Admitted pro hac vice

 8 BRIAN D. HARRISON, State Bar No. 157123
   brian.harrison@clydeco.us
 9 DAVID RHODES, State Bar No. 214493
   david.rhodes@clydeco.us
10 CLYDE & CO LLP
   Four Embarcadero Center
11 Suite 1350
   San Francisco, CA 94111
12 Telephone: 415-365-9800
   Facsimile: 415-365-9801
13
   Attorneys for Plaintiff
14 KINSALE INSURANCE COMPANY

15                                    UNITED STATES DISTRICT COURT

16                                   NORTHERN DISTRICT OF CALIFORNIA

17

18 KINSALE INSURANCE COMPANY,                           Case No. 3:21-cv-02569-JD

19                     Plaintiff,                       NOTICE OF VOLUNTARY DISMISSAL
                                                        WITHOUT PREJUDICE
20                             v.

21 AMERICAN GENERAL RESOURCES,
   LLC, MICHAEL RAY, and VLADIMIR
22 EFROS,

23                     Defendants.

24

25         KINSALE’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

26          KINSALE INSURANCE COMPANY, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), gives

27 notice that this matter is dismissed without prejudice. Each party to bear its respective attorney’s

28
     fees and costs.
                                                                                 Case No. 3:21-cv-02569-JD
                                                          1
                               KINSALE’S NOTICE OF DISMISSAL WITHOUT PREJUDICE
       Case 3:21-cv-02569-JD Document 24 Filed 05/27/21 Page 2 of 3




 1 Dated: May 27, 2021                   CLYDE & CO LLP

 2

 3                                       By: /s/ Brian D. Harrison
                                             Brian D. Harrison
 4                                           David M. Rhodes
                                             Attorneys for Plaintiff KINSALE INSURANCE
 5                                           COMPANY
 6                                            and
 7                                            s/MICHELE A. VARGAS
                                              Sina Bahadoran
 8                                            Florida Bar No. 523364
                                              Sina.Bahadoran@Clydeco.us
 9                                            Michele A. Vargas
                                              Florida Bar No. 686395
10                                            Michele.Vargas@Clydeco.us
11                                            CLYDE & CO US LLP
                                              1221 Brickell Avenue, Suite 1600
12                                            Miami, Florida 33131
                                              T: 305.446.2646
13                                            Admitted pro hac vice
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                        Case No. 3:21-cv-02569-JD
                                                    2
                         KINSALE’S NOTICE OF DISMISSAL WITHOUT PREJUDICE
         Case 3:21-cv-02569-JD Document 24 Filed 05/27/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I certify that on May 27, 2021, a true and correct copy of the foregoing motion was filed and
 3
     served via the CM/ECF system on all parties registered to receive such service.
 4
                                                  /s/ Brian D. Harrison
 5                                                Brian D. Harrison

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                                 Case No. 3:21-cv-02569-JD
                                                         3
                           KINSALE’S NOTICE OF DISMISSAL WITHOUT PREJUDICE
